                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   UNITED STATES OF AMERICA et al.,           Case No. 13-cv-03835-JD
                                                   Plaintiffs,
                                   8
                                                                                  ORDER RE RECUSAL REQUEST
                                              v.
                                   9

                                  10   TETRA TECH EC, INC. et al.,
                                                   Defendants.
                                  11

                                  12   LINDA PARKER PENNINGTON et al.,            Case No. 18-cv-05330-JD
Northern District of California
 United States District Court




                                                   Plaintiffs,
                                  13
                                              v.
                                  14

                                  15   TETRA TECH EC, INC. et al.,
                                                   Defendants.
                                  16

                                  17   BAYVIEW HUNTERS POINT                     Case No. 19-cv-01417-JD
                                       RESIDENTS et al.,
                                  18               Plaintiffs,
                                  19          v.
                                  20
                                       TETRA TECH EC, INC. et al.,
                                  21               Defendants.
                                  22   JENGJIA CHEN,                             Case No. 19-cv-03955-JD
                                  23               Plaintiff,
                                  24          v.
                                  25   TETRA TECH, INC. et al.,
                                  26               Defendants.
                                  27

                                  28
                                   1     SAN FRANCISCO SHIPYARD                               Case No. 19-cv-06137-JD
                                         RESIDENTS et al.,
                                   2                     Plaintiffs,
                                   3               v.
                                   4
                                         TETRA TECH EC, INC. et al.,
                                   5                     Defendants.
                                   6

                                   7            Defendants Tetra Tech EC, Inc. and Tetra Tech, Inc. (together, “Tetra Tech”) are parties in
                                   8   multiple lawsuits challenging their work under a federal contract to remediate environmental
                                   9   contamination at the Hunters Point Naval Shipyard (“HPNS”) in San Francisco. Some of the
                                  10   cases are whistleblower actions under the False Claims Act, 31 U.S.C. §§ 3729 et seq. The other
                                  11   cases are actions by property owners who allege damages caused by contamination at or near their
                                  12   homes.
Northern District of California
 United States District Court




                                  13            Several of the property owner lawsuits were originally filed in California state court. Tetra
                                  14   Tech removed those actions to this Court on the grounds, among others, that HPNS was a federal
                                  15   enclave. See Dkt. Nos. 1, 36 in Case No. 18-5330. Plaintiffs strongly objected to removal, and
                                  16   presented a number of factual and legal challenges to federal jurisdiction in support of their
                                  17   request for a remand. See Dkt. Nos. 13, 44. After carefully reviewing the parties’ arguments and
                                  18   the large volume of supporting materials they filed, the Court determined that Tetra Tech properly
                                  19   removed on the basis of federal enclave jurisdiction. Consequently, the Court sustained removal
                                  20   and denied plaintiffs’ motion to remand the cases to state court. Dkt. No. 57.
                                  21            Tetra Tech now claims to see in the remand order a sign that the Court has “prejudged the
                                  22   evidence” and “already decided” that Tetra Tech fraudulently billed the government for work it
                                  23   didn’t perform, as alleged in the whistleblower cases. Dkt. No. 116 in Case No. 13-3835. It
                                  24   points specifically, and only, to a single sentence in the order to the effect that the Navy has paid it
                                  25   substantial sums of money for work that “they did not do, as plaintiffs allege.” Id. at 2. Tetra
                                  26   Tech also reaches back to a criminal sentencing hearing the Court held in May 2018 for a former
                                  27   employee who pleaded guilty to falsifying records in connection with the remediation work at
                                  28   HPNS. Id. at 3. Tetra Tech reads a handful of snippets from the sentencing colloquy as other
                                                                                          2
                                   1   negative signs. In Tetra Tech’s view, these items indicate that the Court has either completely pre-

                                   2   judged that Tetra Tech is liable under the FCA, or may be reasonably questioned as partial. It

                                   3   requests recusal under 28 U.S.C. § 455(a).

                                   4          Motions under Section 455 are determined by the judge to whom the motion is directed.

                                   5   See 28 U.S.C. § 455(a); see also Nat’l Abortion Fed’n v. Ctr. for Med. Progress, 257 F. Supp. 3d

                                   6   1084, 1088 (N.D. Cal. 2017), mandamus denied, In re: Ctr. for Med. Progress and Daleiden, Dkt.

                                   7   No. 17, Case No. 17-73313 (9th Cir. Apr. 30, 2018); United States v. Sibla, 624 F.2d 864, 867-68

                                   8   (9th Cir. 1980) (Section 455 is “directed to the judge,” “is self-enforcing on the part of the judge,”

                                   9   and “includes no provision for referral of the question of recusal to another judge”). The standard

                                  10   for deciding recusal “is an objective one and asks ‘whether a reasonable person with knowledge of

                                  11   all the facts would conclude that the judge’s impartiality might reasonably be questioned.’” Nat’l

                                  12   Abortion Fed’n, 257 F. Supp. 3d at 1089 (quoting United States v. Holland, 519 F.3d 909, 913-14
Northern District of California
 United States District Court




                                  13   (9th Cir. 2008)). “The ‘reasonable person’ for this inquiry is not ‘someone who is hypersensitive

                                  14   or unduly suspicious, but rather is a well-informed, thoughtful observer.’” Nat’l Abortion Fed’n,

                                  15   257 F. Supp. 3d at 1089 (quoting Holland, 519 F.3d at 913 (internal citations and quotations

                                  16   omitted). A Section 455 motion is also evaluated in light of the traditional principle that a judge

                                  17   has “as strong a duty to sit when there is no legitimate reason to recuse as he does to recuse when

                                  18   the law and facts require.” Clemens v. U.S. Dist. Court for Central Dist. of Cal., 428 F.3d 1175,

                                  19   1179 (9th Cir. 2005) (quotation omitted).

                                  20          No reasonable or thoughtful person would conclude that the Court has pre-judged the

                                  21   merits or lacks impartiality with respect to Tetra Tech’s potential liability vel non. To start, Tetra

                                  22   Tech’s interpretation of the sentence in the remand order is untenable. The sentence, which

                                  23   appears in a paragraph discussing the background of the litigation, simply summarized plaintiffs’

                                  24   allegations against Tetra Tech. The plain words in the sentence -- “as plaintiffs allege” -- makes

                                  25   this patently clear. A reasonable person, especially one familiar with the routine practice of

                                  26   summarizing the parties’ allegations in judicial orders, would not read it in any other way. Tetra

                                  27   Tech’s suggestion to the contrary borders on the frivolous.

                                  28
                                                                                          3
                                   1          So too for portions of the colloquy Tetra Tech cites from the sentencing hearing. There is

                                   2   no doubt that the Court engaged in a searching inquiry with the defendant and his counsel. That is

                                   3   because criminal sentences must be sufficient but not greater than necessary to meet the goals of

                                   4   imposing a just and fair punishment. 18 U.S.C. § 3553(a). To that end, the Court is required to

                                   5   consider “the nature and circumstances of the offense,” among other factors, id. at § 3553(a)(1),

                                   6   and may examine any information, without limitation, about the defendant’s conduct that is not

                                   7   otherwise prohibited by law. See 18 U.S.C. §3661; United States Sentencing Guidelines § 1B1.4

                                   8   (Nov. 2018). This is a critical part of “the traditional discretion of sentencing courts to ‘conduct

                                   9   an inquiry broad in scope, largely unlimited either as to the kind of information [they] may

                                  10   consider, or the source from which it may come.’” Pepper v. United States, 562 U.S. 476, 489

                                  11   (2011) (quoting United States v. Tucker, 404 U.S. 443, 446 (1972)).

                                  12          The Court’s discussion at the sentencing of the former Tetra Tech employee was done
Northern District of California
 United States District Court




                                  13   under these governing standards, and was directed only to determining a just punishment for the

                                  14   individual before the Court. That individual, Justin E. Hubbard, had admitted in his plea

                                  15   agreement that, among other things, during 2012 he had illegally switched “clean” dirt (obtained

                                  16   from an area he knew to be “outside the relevant marked survey unit”) with “dirt taken from

                                  17   survey units in the North Pier area of HPNS,” all “in direct contravention of the relevant U.S.

                                  18   Navy testing protocols.” Dkt. No. 8 in Case No. 17-cr-278. Based on these admitted facts, the

                                  19   Court probed defendant on the circumstances of his conduct and his role in the crime, because

                                  20   such facts were indisputably relevant to the determination of a just punishment. The Court

                                  21   expressly made clear that it was not “doing any fact-finding,” Dkt. No. 116 at 9:10, and the

                                  22   colloquy was not directed to the claims raised in the FCA or other cases against Tetra Tech, or any

                                  23   potential liability on its part. The inquiry about what retesting expenses, if any, Tetra Tech might

                                  24   cover, was in response to defendant Hubbard’s assertion that his crime has “been rectified

                                  25   financially.” Dkt. No. 116 at 18:2-4. Nowhere did the Court state, or even suggest, that Tetra

                                  26   Tech should cover any of that expense because of any wrongdoing on its part. No reasonable and

                                  27   well-informed person would conclude otherwise.

                                  28
                                                                                         4
                                   1          A good argument can also be made that Tetra Tech failed to act in a timely manner in

                                   2   connection with the sentencing proceedings. See Preston v. United States, 923 F.2d 731, 732-33

                                   3   (9th Cir. 1991) (it is “well established that a motion to disqualify or recuse a judge under 28

                                   4   U.S.C. § 144 [as well as] . . . § 455 must be made in a timely fashion”; “absence of such a

                                   5   requirement would result in increased instances of wasted judicial time and resources and a

                                   6   heightened risk that litigants would use recusal motions for strategic purposes”) (internal citations

                                   7   omitted). The sentencing took place in May 2018, and the transcript has been publicly available

                                   8   on the ECF docket since April 30, 2019. Dkt. No. 29. Tetra Tech does not say why it waited so

                                   9   long to act on its suspicions.

                                  10          Consequently, recusal is unwarranted and inappropriate. Tetra Tech has not presented a

                                  11   “legitimate reason to recuse,” and the Court consequently has a “duty to sit.” Clemens, 428 F.3d

                                  12   at 1179. The merits of the claims alleged by the plaintiffs remain wide open and disputed, and a
Northern District of California
 United States District Court




                                  13   date for a jury trial will be set at the upcoming case management conference.

                                  14          IT IS SO ORDERED.

                                  15   Dated: October 25, 2019

                                  16

                                  17
                                                                                                     JAMES DONATO
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
